Citation Nr: 0917925	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-21 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for osteochondritis of 
the thoracic spine, claimed as a low back disorder.

2.  Entitlement to service connection for bilateral lower 
extremity sciatic nerve neuralgia, claimed as numbness and 
cramping of the legs, feet and right big toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1964 to 
March 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

The Board notes that in his June 2006 Substantive Appeal the 
Veteran requested a Board hearing at his local RO before a 
Veterans Law Judge.  However, in a July 2006 signed statement 
the Veteran withdrew his hearing request.  His request for a 
hearing before the Board is accordingly deemed to be 
withdrawn.  See 38 C.F.R. § 20.704(e) (2008).


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows the Veteran's 
osteochondritis of the thoracic spine existed prior to his 
active military service and did not permanently increase in 
severity during his active military service.

2.  Bilateral lower extremity sciatic nerve neuralgia became 
manifest many years after discharge from service and is not 
shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  Osteochondritis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008).

2.  Bilateral lower extremity sciatic nerve neuralgia was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that in a letter mailed March 2005 the 
Veteran was advised of the elements required to establish 
entitlement to service connection and of the respective 
duties of VA and the claimant in obtaining evidence.  In a 
letter mailed in March 2006 the Veteran was provided notice 
with respect to the disability-rating and effective-date 
elements of the claim.  

Although the Veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development, the originating 
agency readjudicated the claim and issued a Statement of the 
Case (SOC) in April 2006.  There is no indication or reason 
to believe that the ultimate decision of the RO on this claim 
would have been different had complete VCAA notice been 
provided at an earlier time.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) 
are on file, treatment records from the VA medical center 
have been obtained, and the Veteran was afforded a VA 
examination in June 2005.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A Veteran is presumed to be in sound condition when examined 
and accepted into the service, except for defects or 
disorders noted when examined and accepted for service.  
38 U.S.C.A. § 1111.  The presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness...."  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004).  

The term "noted" means only conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the Veteran as medical history does not 
constitute a notation of such conditions; however, such 
reports will be considered together with all other material 
evidence in determining the question of when a disease or 
disability began.  38 C.F.R. § 3.304 (b)(1).  Determinations 
of whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard 
to...manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof.  Wagner, 
370 F.3d 1089, 1096.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be considered where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 115; 38 C.F.R. § 3.306; 
Green v. Derwinski,
1 Vet. App. 320 (1991).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

I. Osteochondritis of the thoracic spine

        A.  Existence prior to active military service

A review of the Veteran's STRs shows the Veteran underwent a 
pre-induction examination in December 1963. The Veteran was 
diagnosed with healed osteochondritis deformans, juvenilis 
(also called "Scheuermann's disease") of the thoracic 
spine.  It was further noted that the Veteran had little 
residual limited function as a result of his preexisting 
condition.  The examiner also noted that the Veteran had a 
"P" of 2. 

The "PULHES" profile reflects the overall physical and 
psychiatric condition of an individual on a scale of 1 (high 
level of fitness) to 4 (medical condition or physical defect 
that is below the level of medical fitness for retention in 
the military service).  The "P" stands for "physical 
capacity or stamina," the "U" indicates "upper 
extremities," the "L" is indicative of "lower 
extremities;" the "H" reflects the condition of the 
"hearing and ears," the "E" is indicative of the "eyes," 
and the "S" stands for "psychiatric condition."  Odiorne 
v. Principi, 3 Vet. App. 456, 457 (1992). 

In addition to the pre-induction examination report, STRs 
include a letter from Dr. P.K., the Veteran's private 
chiropractor, dated in December 1963 and provided to the 
military prior to the Veteran's enlistment.  In this letter 
Dr. P.K. stated he had been treating the Veteran for one year 
for a chronic lumbosacral condition that caused the Veteran 
pain when he was under any type of strain induced by lifting 
or excessive use of the legs.  Dr. P.K. stated there was no 
evidence of old fractures or breaks, and that all the 
evidence he had pointed to a congenital condition.

Based on the pre-induction examination and the statement from 
the Veteran's chiropractor the US Army determined that the 
Veteran was in fact fit for active service.  However, the 
medical evidence of record clearly and unmistakably shows 
that the Veteran had a back condition that existed prior to 
his active service.

B.	Aggravation by active service

Once the Veteran was found fit for active military service 
and inducted, the US Army completed a physical profile report 
based on the Veteran's medical history.  The physical profile 
report was completed in June 1964.  In this report the 
Veteran was assigned a 2 for "P" and a 1 for all other 
areas (U, L, H, E, and S).  This indicated that the Veteran 
had fairly high physical capacity or stamina.  It was noted 
the Veteran required no major assignment, geographical, or 
climatic area limitations.  After this physical profile was 
completed the Veteran was assigned duties as a medical 
specialist.

The Veteran's STRs show that he was treated only a single 
time for back pain while he was in service.  In August 1964 
the Veteran was seen for pain and numbness in his back.  At 
this examination it was reported that the Veteran had normal 
extension, flexion, and lateral movement of the back.  The 
examiner reported that even though the Veteran had been 
previously diagnosed with a congenital deformity by a 
chiropractor (Dr. P.K.), at the time of this examination 
there was no disease or deformity present in the Veteran's 
back.  The Veteran was told to do flexion exercises and to 
use ice and massage to treat his back pain.  

The STRs show the Veteran underwent a separation examination 
in March 1966.  At this examination it was reported the 
Veteran had a backache, which was attributed to his diagnosis 
of Scheuermann's disease.  It was noted this condition was 
not considered disabling (NCD).  Other than the backache, the 
Veteran described himself to be in good health and upon 
clinical evaluation all body systems were found to be normal.  

In his January 2006 Notice of Disagreement the Veteran stated 
his osteochondritis was aggravated by service because he was 
not put on light duty as was recommended by Dr. P.K.  As 
discussed above, Dr. P.K. did not recommend that the Veteran 
be placed on light duty; he merely stated the Veteran had 
trouble with his back and experienced pain when he did heavy 
work.  Also, in the June 1964 physical profile report it was 
determined not necessary to limit the Veteran's duty in any 
way.

In the Substantive Appeal, received in June 2006, the Veteran 
stated that because he worked at a hospital and therefore had 
access to doctors and medications, there was no need for him 
to report to sick call, indicating that he received informal 
treatment for his back condition.  The Veteran asserts that 
this is the reason why there is no record of treatment for a 
back condition that would help substantiate his claim that 
his preexisting injury was aggravated by his active service.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The 
Veteran is accordingly competent to report undocumented back 
pain during service, and is also competent to report having 
received undocumented treatment for such pain.  However, 
temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, not just the symptoms, has worsened. Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-37 (1996), Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Crowe v. Brown, 7 Vet. App. 238, 247-8 
(1994); Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993). 

Accordingly, even affording the Veteran with full 
credibility, his report of intermittent back pain during 
service does not necessarily show "aggravation" of the pre-
existing disorder. 

The Veteran also asserted in the Substantive Appeal that he 
had been receiving medical care for his back since shortly 
after his discharge from service.  He indicated that he was 
still trying to obtain these records as they would help 
substantiate his claim that his back condition was aggravated 
by his active service.  However, despite being notified that 
VA would help him obtain private treatment records, the 
Veteran never identified names of physicians and dates of 
treatment to VA.  Also, even though the Veteran said he would 
send the records, no such records have been forthcoming at 
this time.  The Board accordingly finds that objective 
evidence does not support chronicity of symptoms since 
discharge from service (lay evidence of chronicity is 
discussed below).

On record in the file are VA Medical Center (VAMC) treatment 
notes from September 2003 through April 2005.  These notes 
show the Veteran underwent physical examinations in September 
2003 and November 2004 in which he complained of current back 
pain.  Neither examination resulted in a clinical diagnosis 
of a current back disability.  

The Veteran was next seen at the VAMC on February 1, 2005, 
the day after he was involved in a motor vehicle accident 
(January 2005).  The Veteran had been struck from the rear 
while driving in his car and reported to the VAMC 
chiropractic clinic complaining of neck and back pain.  The 
examining chiropractor diagnosed the Veteran with mild 
sprain/strain of the cervical and lumbar spinal regions; 
intersegmental dysfunction was isolated in the cervical, 
thoracic, and lumbar spine, and there was also dysfunction 
found in the pelvis.

The Veteran continued to seek chiropractic care at the VA 
medical center through February 2005, March 2005, and into 
April 2005.  On April 19, 2005 the Veteran was seen by his 
chiropractor at the VAMC for a re-evaluation of his 
condition.  At this examination the Veteran reported that 
while he still experienced mild pain in his neck, his low 
back was pain-free.  It was the opinion of the examiner that 
the Veteran had recovered from his cervical and lumbar 
sprain/strain.

The Veteran was afforded yet another VA examination in June 
2005.  At this examination the Veteran reported his back pain 
began approximately 50 years ago and was in the lumbar region 
of his back.  The Veteran's file was made available to and 
examined by the examiner.  Based on his review of the file 
and his examination of the Veteran, the examiner was of the 
opinion that the Scheuermann's disease, which is 
osteochondritis of the thoracolumbar spine, should have 
resolved.  The examiner felt that this was confirmed by the 
examination performed at the Veteran's pre-induction 
physical.  The examiner further stated that there was nothing 
in the Veteran's STRs to substantiate a claim that a 
preexisting condition was aggravated beyond the normal 
progression by military service.  Further, the examiner 
stated that there was no logical justification for a claim 
that osteochondritis resulted from military service, as it is 
clear that this condition predated military service. 

Based on review of the medical evidence above, the Board 
finds that the objective medical evidence, to include 
competent and uncontroverted medical opinion, shows the 
Veteran had a preexisting back disorder that was not 
permanently aggravated by military service.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board has accordingly carefully considered the lay evidence 
offered by the Veteran in the form of his correspondence to 
VA. 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (2007). In this case, the Veteran has reported 
undocumented back pain during service and undocumented back 
pain since his discharge from service for the apparent 
purpose of establishing entitlement to service connection for 
a chronic disorder under 38 C.F.R. § 3.303. 

As noted above, a layperson is competent to testify in regard 
to the onset and continuity of symptomatology.  Heuer, 7 Vet. 
App. 379, 384; Falzone, 8 Vet. App. 398, 403; Caldwell, 1 
Vet. App. 466.  Here, the Veteran is certainly competent to 
say that he has experienced back pain since his period of 
military service.
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. 465 (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).

The Board finds, however, that the Veteran's accounts of 
chronic back pain since military service are wholly 
unsupported by the record and are not credible. A review of 
the record discloses no complaints, findings, or diagnosis of 
a back condition until after the Veteran was in a motor 
vehicle accident in January 2005, nearly four decades after 
his separation from service. No statements from family 
members or friends of the Veteran to support his allegations 
have been submitted. 

In this regard, based on all the evidence of record 
pertaining to the Veteran's osteochondritis, the Board finds 
the disorder underwent no increase in severity during 
service.  Further, it was not until after the Veteran's motor 
vehicle accident in January 2005 that he actively sought 
treatment for his back.

Therefore, the Board can only conclude that the preponderance 
of the evidence is against the claim, and entitlement to 
service connection for osteochondritis of the thoracic spine 
is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306.




II. Bilateral lower extremity sciatic nerve neuralgia

	A.  Aggravation of preexisting condition

In the Notice of Disagreement received in January 2006 the 
Veteran asserted that his sciatic nerve condition preexisted 
his active military service and was aggravated by his active 
military service.

A review of the Veteran's STRs show that at his pre-induction 
examination in December 1963 the Veteran checked "yes" when 
asked if he had cramps in his legs.  There is no other 
information regarding this condition on the pre-induction 
examination report.  Upon physical examination there were no 
musculoskeletal abnormalities noted (aside from the 
previously discussed osteochondritis) and there were no 
neurological abnormalities noted.

The Veteran's STRs show that he complained of pain behind 
both knees in July 1964.  He was told to stand in a different 
manner to try and resolve the problem.  There were no other 
complaints of leg pain, cramping, or numbness while in 
service.  The Veteran's separation physical report, from 
March 1966, was also absent of any mention of leg pain, 
cramps, or numbness.

The Board finds at this point that the record does not 
clearly and unmistakably show the Veteran had leg cramps 
prior to military service.  Accordingly the presumption of 
soundness, as to this condition, applies.

In June 2005 the Veteran was afforded a VA examination.  At 
this examination the Veteran reported that he had been 
experiencing leg problems for the past 50 years that had 
gotten progressively worse over time.  The Veteran reported 
he had pain every day and would experience incapacitating 
flare-ups of pain that could last an entire night.  The 
examiner stated that the sciatic nerve was involved, with 
bilateral distribution, and that the pain the Veteran 
experienced was neuralgia.  Further, based on examination of 
the Veteran and review of the Veteran's claim file, it was 
the opinion of the examiner that the Veteran had only two 
conditions that preexisted his service; i.e., spinal 
meningitis, occurring in 1949, and osteochondritis of the 
thoracic spine (Scheuermann's disease) as discussed above.  

Based on the evidence of record the Board finds the Veteran's 
bilateral lower extremity sciatic nerve neuralgia did not 
exist prior to his active military service.  Therefore, this 
condition could not have been aggravated by his active 
military service.  The Board will accordingly consider 
whether direct service connection is warranted.

	B.  Direct service connection

As discussed above, a review of the Veteran's STRs show he 
received treatment for a leg problem only once while he was 
in service.  The Veteran's separation examination showed no 
complaints of chronic leg problems while in service.  

In the Substantive Appeal received in June 2006 the Veteran 
asserted that there were no records of treatment because as a 
medic he had easy access to doctors and medication, and so 
did not receive any formal treatment for his condition.  

As discussed above, it is within the discretion of the Board 
to determine the credibility of the Veteran's statements.  
See Layno, 6 Vet. App. 465.  In this regard, the Board notes 
that upon review of the Veteran's STRs there is evidence that 
the Veteran sought treatment for several conditions, 
including a leg problem, while he was on active duty.  
However, there is simply no clinical evidence that any 
chronic neurological disorder became manifest during military 
service.

In the Substantive Appeal received in June 2006 the Veteran 
asserted that he has received medical treatment for this 
condition since shortly after his separation from active 
service.  There are no records of this treatment on file, nor 
has the Veteran provided VA with names of treating physicians 
or dates of treatment.  

In addition, the Veteran reported at his June 2005 VA 
examination that he has experienced symptoms for the past 50 
years.  However, VA received a statement from the Veteran in 
July 2005, in which the Veteran informed VA that he has 
received all of his post-service medical treatment at the 
VAMC.  VAMC medical records are on file, and the first record 
of leg pain on file occurs in a September 2003 examination at 
the VAMC in which the Veteran stated that he occasionally had 
numbness and tingling in his legs and feet; there was no 
current diagnosis of a medical disability.  Again, the Board 
finds that the Veteran's account of symptoms compatible with 
bilateral lower extremity sciatic nerve neuralgia is not 
credible.

The Veteran next complained of problems with his legs and 
feet in his November 2004 physical examination at the VAMC. 
At that time the Veteran was diagnosed with leg cramps due to 
restless leg syndrome (RLS); this is the earliest diagnosis 
of an underlying disability.

As noted above, the Veteran was subsequently diagnosed with 
bilateral lower extremity sciatic nerve neuralgia in a June 
2005 VA examination.  Again there is no medical opinion 
showing a relationship between this diagnosis and military 
service.   

In sum, there is only one instance in which the Veteran 
complained of leg problems while in service, and no evidence 
of a diagnosis of any leg condition following service until 
November 2004.  The passage of many years between discharge 
from active service and the medical documentation of a claim 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).

In the present case, the preponderance of the evidence is 
against the claim; therefore the Board finds that entitlement 
to service connection for bilateral lower extremity sciatic 
nerve neuralgia is not warranted.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.
     








ORDER

Entitlement to service connection for osteochondritis of the 
thoracic spine is denied.

Entitlement to service connection for bilateral lower 
extremity sciatic nerve neuralgia is denied.




____________________________________________
WAYNE M. BRAEUER 
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


